Citation Nr: 0702988	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1953 to September 1956.


Procedural history

This appeal arose from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) which denied the veteran's 
January 2001 claim of entitlement to service connection for a 
back disability.  

In October 2004, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  In April 2005, 
he testified at a Travel Board hearing which was chaired by 
the undersigned Veterans law Judge at the RO.  Transcripts of 
the two hearings have been prepared and are associated with 
the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issue not on appeal

During the course of this appeal, the veteran has at times 
claimed entitlement to service connection for a scar on his 
left leg.  However, during a June 2002 VA examination, he 
evidently informed the examiner that "the reason he wrote it 
in the letter is that he was asked [to report] whatever 
happened to him, but he states since     
it does not bother him he does not wish to apply for any 
service connection for it".  [The VA examiner further 
indicated that the left leg scar was barely visible and 
asymptomatic.]

After the issuance by the RO of a statement of the case (SOC) 
in January 2005 which listed as issues both the back issue 
and the scar issue, the veteran perfected an appeal only as 
to the back issue.  That is, his substantive appeal (VA Form 
9) dated January 17, 2005 referred only to the back issue and 
did not mention the scar.  Although the matter of service 
connection for the scar was discussed during the April 2004 
travel board hearing, no timely substantive appeal was ever 
filed as to that issue.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.202, 20.302 (2006).  

Based on this record, the Board concludes that an appeal the 
issue of entitlement to service connection  for a left leg 
scar has not been perfected, and the Board is accordingly 
without authority to consider it.  If the veteran in fact 
believes that he filed a timely appeal or is otherwise 
interested in further pursuing this issue, he should contact 
the RO.  See 38 C.F.R. § 19.34 [the timeliness of filing of a 
substantive appeal is itself an appealable issue].  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 (West 2002).  As part of 
the notice, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. 38 C.F.R. § 3.159(b)(1) (2006).

The veteran was sent a VCAA letter in October 2001 which 
advised him of the elements of service connection, the 
evidence he was required to provide, and the evidence VA 
would provide.  However, such letter failed to request that 
the veteran provide any evidence in his possession pertaining 
to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2006).   No subsequent notice addressing this 
requirement is of record.  

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) refined the VCAA notice requirements.  
Additional VCAA notice must address the Court's concerns in 
Dingess. 
 
Remand of the case is therefore in order for the purpose of 
providing the veteran with adequate notice under the VCAA.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should provide the veteran and 
his representative with a notice letter 
regarding his service connection claim 
for a back disability which complies with 
the notification requirements of the 
VCAA, in particular the "give us 
everything you've got" provision in 38 
C.F.R. § 3.159(b)(1) and Dingess.

2.  Thereafter, if warranted by the 
evidentiary posture of the case, VBA 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


